COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-326-CR

DAVID ASATI ANUNDA                                                  APPELLANT


                                             V.

THE STATE OF TEXAS                                                     STATE

                                          ----------

           FROM THE 396 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.”          The

motion is granted. We withdraw the opinion and judgment of October 30,

2008, and dismiss the appeal. See Tex. R. App. P. 42.2(b); Tex. R. App. P.

43.2(f).



                                                       PER CURIAM



PANEL: CAYCE, C.J.; WALKER, and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: November 20, 2008